SchíteideR, J.,
concurring. I disagree with the reasoning of the court but I concur in the judgment for a number of other reasons.
_ First, the appellants here, in attempting to appeal from the decision of the Board of Township Trustees, failed to name as the appellee the real adverse party, DeEtta Jones, who had petitioned the hoard for a change of zone and was successful.
Second, the third paragraph of Section 2506.01, Revised Code, reads as follows:
“A ‘final order, adjudication, or decision’ does not include any order from which an appeal is granted by rule, ordinance, or statute to a higher administrative authority and a right to a hearing on such appeal is provided; any order which does not constitute a determination of the rights, duties, privileges, benefits, or legal relationships of a specified person-, nor any order issued preliminary to or as a result of a criminal proceeding. ’ ’ (Emphasis added.)
The resolution involved herein, changing the zone, did not affect a “specified person” or persons. Nothing in the record indicates that it affected these appellants in particular or that they registered any protest to the board or participated in the hearing. It affected generally the entire township comprehensive zoning plan.
Third, the resolution changing the zone did not, in itself, adversely affect the rights of the appellants. For all any one knows, the purpose for which the zone change was sought and granted may never have been pursued. In other words, the attempted appeal, antedating the application of a zoning use permit or building permit, or both, was premature.
Therefore, the Court of Common Pleas was without jurisdiction of the appeal, the Court of Appeals was correct in reversing the judgment entered by the Court of Common Pleas, and this court is correct in affirming the judgment of the Court of Appeals.
The court may well have grounded its decision on one or more, or all, of the foregoing reasons. However, I do not understand or infer that the decision denies the remedy of a Chapter 2506 appeal to a person who has applied for relief from the restrictions of a township zoning resolution and that *159relief has been denied. In fact, it appears that that remedy is not only available to such person but is adequate, so that neither injunctive relief nor mandamus is permissible.
However, until a case is reached by this court in which the foregoing situation is squarely before it, the appellant in every Chapter 2506 appeal from proceedings which involve, even in part, action or refusal of action by the “legislative authority” of a municipal corporation, county or township, regardless of how the proceedings originate, should protect himself by instituting a companion action for injunction (or declaratory judgment, if applicable), with a motion that such action be consolidated with the appeal.
As to a party in the position of appellants here, who claim to be aggrieved by the action, as distinguished from the inaction, of the “legislative authority” because of ownership of adjacent or neighboring properties, a Chapter 2506 appeal does not exist, at least in the absence of a clear showing that the order adversely affected his rights (which showing was absent here) and, therefore, he ought to have recourse to injunctive relief in an original action if his claims are meritorious.
Taft, C. J., concurs in the foregoing concurring opinion except for the first sentence therein.